Bp the Court, Lacy, J. The instrument bears dale on the 11th day of March, A. D. 1840, and, at that period of time, bank paper constituted the common medium of exchange or ordinary circulation for money. Bank issues are not, in the constitutional sense of the term, lawful money or legal coin. Gold and silver alone are a legal tender in payment of debts; and the only true constitutional currency known to the laws. And, had specie or current coin been the common circulating medium at the date of the note sued on, then the terms of the contract would have been restricted exclusively to that circulation. Such was not the fact; and this Court is bound judicially to take notice of the kind of circulating medium that was then in general use in the State. And the bond sued on should be construed in reference to the existing state of things at the date of its execution. The parties contracting must be supposed to use the terms in their agreement, in their ordinary and popular acceptation, and not in their strict constitutional sense. Words and terms, when used in agreements between individuals, must be taken in a general sense, and not in a technical signification. This is a rule of sound legal construction, founded alike in justice and in public policy; and its application to the case now before the Court, will readily test and determine the case before us. The terms “ common currency in Arkansas,” at the date of the bond sued on, unquestionably meant bank notes or paper issues, which, were then the general and universal currency of the State. Gold and silver, or lawful coin, had, at that time, ceased to circulate as money, and their place was supplied by bank issues or paper money; and, consequently, the parties to the suit are presumed to have contracted, with a full knowledge and understanding of this state of things; and, therefore, it is both right and just, that their contract should be governed by the true import and meaning of the terms that they themselves have thought proper to attach to them. This point has been expressly decided, in a number of cases, by the Court of Appeals in Kentucky. McCord vs. Ford, 3 Mon. 166; Stricker, as adm'r, vs. Miller, 5 Lit. 235. In the case of Chambers vs. George, 5 Lit. 335, which was an action of petition and summons on a note, “ payable in the currency,” Chief Justice Boyle held the terms of the agreement to mean bank notes or paper issues at the date of the contract; paper money then constituting the ordinary circulation in that State. In this opinion we fully concur; and, consequently, the Court below decided correctly in sustaining the demurrer. The note sued on not being an obligation for the direct payment of money, of course an action of debt will not lie upon it. Judgment affirmed.